Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/31/2022, 05/26/2022, 07/25/2022 and 10/18/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 to 11 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 2 and 17:
The claim includes the limitation “a width of the gap is less than or equal to a thickness of the container seal”. This is unclear because the claim does not indicate what dimension will be considered the thickness of the seal or the width of the gap or how they will be measured. 
Regarding Claim 4:
The Claim includes the limitation “a material thickness of the surface at the gap is thicker than a material thickness of at least one wall of the first or second sides of the container”. This is unclear because the surface at the gap is a bidimensional entity, so it can’t have a thickness.
Regarding Claims 4 to 6, 8 and 9:
The claims mention a “surface at the gap” that is not have antecedent basis on the claims. The Examiner is considering it as the “surface defined by the gap” as disclosed on Claim 3.

Regarding Claim 11:
The Claim indicates a “horizontal distance” without defining any plane or axis of reference.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 to 7 and 9 to 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silverman (US 2674289).
Regarding Claims 1 and 12:
Silverman discloses 
A container comprising: an outside portion forming an external surface of the container; an inside portion forming an internal surface of the container (Figures 4 and 5 show the lining 16 in final form, an internal and an external surface are seen but not numbered); and  
a container seal arranged on the internal surface and configured to open and close the container for providing access to the inside portion, wherein the container seal comprises: a first seal portion arranged on the internal surface of a first side of the container; a second seal portion arranged on the internal surface of a second side of the container (Figures 4 and 5 show the lining 16 closed and the sealing elements 28, male, and 27, female, that will be considered the first and second seal portions, arranged on the first and second sides of the internal surface); and 
a gap between a first end of the first seal portion on the first side of the container and a second end of the second seal portion on the second side of the container (Figure 3 shows gaps between the male and the female portions at both ends of the lining 16 on the “before being turned inside out” state; also after the bag is turned inside out” and before the bag is closed and rivets 35 are applied there would be a gap at the end between sealing elements 27 and 28 at sides 18 and 20, this one will be considered the claimed gap and would correspond to the separation as measured over sides 18 and 20).
wherein when the first seal portion is coupled with the second seal portion, the first end of the first seal portion and the second end of the second seal portion are adjacent to the gap (Figures 5 and 6 show the bag with the first seal portion coupled with the second seal portion, and both sealing elements 27 and 28 contacting the surfaces of sides 18 and 20).

Regarding Claim 2 (See rejection 112(b)):
Silverman discloses that a width of the gap is less than or equal to a thickness of the container seal (When the first seal portion is coupled with the second seal portion the gap is minuscule).

 Regarding Claim 3:
Silverman discloses that the gap defines a surface that spans between the first end of the first seal portion and the second end of the second seal portion (Figure 3, the gap defines surfaces of sides 18 and 20, that in the figure are “outside” before the bag is turned inside out, and they become part of the interior of the bag after the bag is turned inside out).

Regarding Claim 4 (See rejection 112(b)):
Silverman discloses that a material thickness of the surface at the gap is thicker than a material thickness of at least one wall of the first or second sides of the container (Figure 6, the material thickness at the gap measured where rivets 35 are located is larger than the thickness of walls 23 or 24).

Regarding Claim 5:
Silverman discloses that at least one of the first end of the first seal portion and the second end of the second seal portion includes a gap seal configured to engage the surface at the gap (Figures 3 and 6; the first end of the first seal portion 28 engage the surface of the gap 18 and the second end of the second seal portion 27 engage the surface of the gap 20 and both form gap seals, so first the end of the first seal portion 28 and the second end of the second seal portion 27 can be considered “gap seals” ).

Regarding Claim 6:
Silverman discloses that the surface at the gap includes a gap seal configured to engage at least one of the first end of the first seal portion and the second end of the second seal portion (As discussed for Claim 5 above, Figures 3 and 6; the first end of the first seal portion 28 engage the surface of the gap 18 and the second end of the second seal portion 27 engage the surface of the gap 20 and both form gap seals, the section of surface of the gap 18 engaging first seal portion 28 can be considered a “gas seal” and the section of second seal portion 27 engaging the surface of the gap 20 can also be considered a “gas seal”).

Regarding Claim 7:
Silverman discloses that the first end of the first seal portion includes a first gap seal configured as a protrusion or a groove (As discussed for Claim 5, the first end of the first seal portion 28, which engages the surface of the gap 18 can be considered a first gap seal and that end portion can be considered a protrusion).

Regarding Claims 9 and 10:
Silverman discloses the second end of the second seal portion includes a third gap seal and a fourth gap seal configured as protrusions to engage the surface at the gap, and when the first seal portion is coupled to the second seal portion, the first gap seal is arranged between the third gap seal and the fourth gap seal. (As discussed for claim 7, Figure 2 and 5, but since the second seal portion 27 is “female” it can be considered that it includes not just one protrusion but two, that can be considered the third and the fourth gap seals, and when the first and second seal portions are closed the two protrusions of the second seal portion will be around the single protrusion of the first seal portion).

Regarding Claim 11(See rejection 112(b)):
Silverman discloses that a boundary of contact along the container seal between the first seal portion and the second seal portion when the first seal portion is coupled with the second seal portion, wherein the boundary of contact defines a winding path comprising a length that is at least 2 times a horizontal distance between a start of the winding path and an end of the winding path where an initial contact and final contact between said first seal portion and said second seal portion along the boundary of contact occurs, respectively (Figures 2 and 5, given that the seal portions are male and female the area of contact follow the contour of the faces on what can be considered a “winding path”; the Figures show rounded surfaces 27 and 28 are on the inner sides and the groove 32 and rib 33 are on the outer sides of the beads 21 and 22 so the length of that path is surely more than double a horizontal distance between a start of the winding path and an end of the winding path, actually depending on how the “horizontal axis” is set the horizontal distance between the beginning and the end of the path can be negligible).

Regarding Claim 13:
Silverman discloses that the container defines a width near the container seal that is larger than a width of a bottom of the container (Figures 1 and 4).

Regarding Claim 14:
Silverman discloses that the container is entirely formed from rubber (Column 1, line 7). 

Regarding Claims 15 and 16:
Silverman discloses a container comprising: a first side; an opposing second side, wherein the first and second sides are coupled together at lateral edges thereof, a bottom coupled to the first and second sides to form a base of the container, wherein the first side, the second side, and the bottom together define an interior portion of the container (Figures 4 and 5, 23 and 24  can be First and second side, the bottom is not numbered and the three define the interior portion; 
an opening arranged opposite the bottom; and a container seal arranged on an interior surface of the interior portion near the opening, wherein the container seal comprises: a first seal portion arranged on the interior surface of the first side of the container; a second seal portion arranged on the interior surface of the second side of the container (Figures 4, 5 and 9, Mouth 17 would be the opening opposite to the bottom, Male portion 28 including a protrusion and female portion 27 including an indentation configured to receive the protrusion of the male seal portion, would be the First and Second seal portions respectively),
wherein the first seal portion and the second seal portion are configured to be releasably coupled together to close the opening of the container (Figures 5 and 6 show them closed and Figure 9 shows them open); and 
a gap between a first end of the first seal portion on the first side of the container and a second end of the second seal portion on the second side of the container, wherein each of the first end of the first seal portion and the second end of the second seal portion are adjacent to a surface of the gap when the first seal portion is coupled with the second seal portion (Figure 3 shows gaps between the male and the female portions at both ends of the lining 16 on the “before being turned inside out” state; also “after the bag is turned inside out” and before the bag is closed and rivets 35 are applied there would be a gap at the end between sealing elements 27 and 28 at sides 18 and 20, this one will be considered the claimed gap and would correspond to the separation as measured over sides 18 and 20, the inside surface of these parts after the bag is turned inside out and before the rivets 35 are applied will be considered the surface of the gap).

Regarding Claim 17(See rejection 112(b)):
Silverman discloses that a width of the gap is less than or equal to a thickness of the container seal (Figure 6, once the rivets 35 are installed the width of the gap is negligible).



Regarding Claim 18:
Silverman discloses that the container defines a width near the container seal that is larger than a width of a bottom of the container (Figures 1 and 4).

Regarding Claims 19 and 20:
Silverman discloses rivets 35, that would be considered “gap seals”, once installed they penetrate the walls of the top of the container, by the end of the seal portions and engage the surface of the gap and both seal portions.

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcoming the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
The following is a statement of reasons for the indication of allowable subject matter:  
Upon examination, the art considered as a whole, alone or in combination, neither anticipated nor renders obvious the claimed container, comprising: an outside and an inside portions forming an external and internal surfaces of the container; and a container seal arranged on the internal surface and configured to open and close the container, wherein the container seal comprises: a first seal portion and a second seal portion both arranged on respective the internal surfaces of the first and second side of the container; and a gap between a first end of the first seal portion on the first side of the container and a second end of the second seal portion on the second side of the container, wherein when the first seal portion is coupled with the second seal portion, the first end of the first seal portion and the second end of the second seal portion are adjacent to the gap.
wherein the gap defines a surface that spans between the first end of the first seal portion and the second end of the second seal portion.
wherein the first end of the first seal portion includes a first gap seal configured as a protrusion or a groove.
wherein the surface at the gap includes a second gap seal configured as a protrusion that extends away from the surface at the gap toward the inside portion of the container; and wherein the first gap seal is configured as a groove to receive the second gap seal.

The most similar art of record would be Silverman (US 2674289), which, as indicated in this action, describes the invention as claimed, with the exception of the surface at the gap including a second gap seal configured as a protrusion that extends away from the surface at the gap toward the inside portion of the container; and wherein the first gap seal is configured as a groove to receive the second gap seal.
The surface at the gap of Silverman no not include indentations or protrusions that extend away from the surface at the gap toward the inside portion of the container; and the first gap seal being configured as a groove to receive the second gap seal. The part considered the “first gap seal” of Silverman is a protrusion and it is not supposed to be 
Note that the claimed “gap” is not an empty space between objects as it is commonly defined but actually a wall placed in that space.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731